Exhibit 10.1

 

ENVESTNET, INC.
EXECUTIVE AGREEMENT

 

THIS EXECUTIVE AGREEMENT (this “Agreement”) is made and entered into as of
August 2, 2016 (the “Effective Date”), by and between Envestnet, Inc.
(“Envestnet”), Envestnet Asset Management, Inc. (the “Company”), and Josh Mayer
(the “Executive”).  Envestnet, the Company and the Executive are sometimes
hereinafter referred to individually as a “Party” and together as “Parties.”

 

Unless otherwise defined in the body of this Agreement, capitalized terms shall
be defined as provided in Appendix I to this Agreement.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

AGREEMENT

 

1.             Agreement Term.  The “Agreement Term” shall mean the period
commencing on the Effective Date and, unless terminated sooner as provided in
Section 6(a) hereof, continuing until the three-year anniversary of the
Effective Date, provided that the Agreement Term shall automatically be extended
for successive one-year periods unless either party shall give the other written
notice of its intention not to extend the Agreement Term at least ninety (90)
days prior to the expiration of the then current Agreement Term (the end of the
initial three-year period or any subsequent one-year period is the Termination
Date).  Notwithstanding the foregoing, if a Change in Control occurs prior to
the Termination Date, the Agreement Term shall continue until the later to occur
of the Termination Date or the last day of the Change in Control Period. 
Following the end of the Agreement Term, the Employee shall continue to be
employed on an “at-will” basis, and the provisions of this Agreement shall no
longer apply except to the extent that a provision hereunder specifically
continues to apply after the end of the Agreement Term.

 

2.             Position and Duties.

 

(a)           Title; Responsibilities.  During the Employment Period, the
Executive will serve as the Chief Operating Officer of Envestnet and will have
the normal duties, responsibilities and authority of that position, subject to
the power of the Company to expand or limit such duties, responsibilities and
authority; provided, however, at all times, Executive’s duties, responsibilities
and authority shall be commensurate with such duties, responsibilities and
authority held by executives in comparable positions in corporations of similar
size and scope to the Company in the Company’s industry.  The Executive shall
report to the Chief Executive Officer.  In this trusted, executive position, the
Executive will be given access to the Company’s Confidential Information.  The
Executive shall comply in all material respects with all applicable laws,
rules and regulations relating to the performance of the Executive’s duties and
responsibilities hereunder.

 

1

--------------------------------------------------------------------------------


 

3.             Compensation.

 

(a)           Base Salary.  The Executive shall receive a yearly Base Salary
under this Agreement in the initial amount of $325,000 per year.  The
Executive’s Base Salary will be paid by the Company in substantially equal
installments in accordance with the Company’s normal payroll practices.  The
Base Salary will be reviewed annually for possible increase in accordance with
the Company’s procedures for the review of compensation of executives at the
Executive’s level and any such increased Base Salary shall constitute “Base
Salary” for purposes of this Agreement.  All amounts payable to the Executive
under this Agreement will be subject to all required withholding by the Company.

 

(b)           Discretionary Annual Cash Bonus and Long Term Incentive Award.  In
addition to the Base Salary, Executive shall be eligible for an annual
discretionary cash bonus (the “Annual Cash Bonus”).  The target amount of the
Annual Cash Bonus and applicable performance goals shall be determined by the
Compensation Committee of the Board during a meeting in the first quarter of
each year; provided, however, that the Annual Cash Bonus paid for 2016
performance shall be no less than $157,500.  The amount of Executive’s actual
Annual Cash Bonus to be paid shall be determined by the Compensation Committee
and paid no later than March 15 of the year following the calendar year to which
such bonus relates.  Executive must remain employed by the Company through the
last day of the calendar year in order to receive such Annual Cash Bonus, except
as provided below in Section 6.

 

Executive shall also be eligible, subject to approval of the Board, for annual
grants of long-term incentive awards granted pursuant to the Envestnet, Inc.
2010 Long-Term Incentive Plan, or such other long term incentive plan as may be
adopted by the Company covering executives at Executive’s level, as in effect
from time to time (in either case, the “LTIP”), provided that the amount and
form of any such awards shall be as determined by the Compensation Committee in
its sole discretion, subject to the terms and conditions of the LTIP and any
award agreement.  In consideration for Executive’s agreement to enter into this
Agreement, the Company has agreed to make a one-time grant of 45,000 restricted
share units pursuant to the LTIP to the Executive pursuant to the terms of the
grant agreement attached hereto as Exhibit A.

 

4.             Vacation.  Effective January 1, 2016, the Executive will be
entitled to twenty-five (25) days of vacation each fiscal year subject to the
terms of the applicable policy of the Company.

 

5.             Benefits.

 

(a)           Other Benefit Plans and Programs.  In addition to the Base Salary
and other compensation provided for in Section 3 above, the Executive shall be
eligible to participate in such health and welfare benefit plans (including
Executive’s eligible dependents) and any qualified and/or non-qualified
retirement plans of the Company as may be in effect from time to time; provided,
however, that participation shall be subject to all of the terms and conditions
of such plans, including, without limitation, all waiting periods, eligibility
requirements, vesting, contributions, exclusions and other similar conditions or
limitations.  Any and all benefits under any such plans shall also be payable,
if applicable, in accordance with the underlying terms and

 

2

--------------------------------------------------------------------------------


 

conditions of such plan document.  Executive’s participation in the foregoing
plans and any perquisite programs will be on terms no less favorable than
afforded to executives at the Executive’s level, as in effect from time to
time.  The Company, however, shall have the right in its sole discretion to
modify, amend or terminate such benefit plans and/or perquisite programs at any
time except as otherwise provided pursuant to the terms of such plans or
programs.  The Company will reimburse the Executive for all reasonable business
expenses incurred by Executive in the course of performing Executive’s duties
and responsibilities under this Agreement which are consistent with the
Company’s policies and procedures in effect from time to time.

 

6.             Termination.

 

(a)           Events of Termination.  The Executive’s employment with the
Company and the Agreement Term will end on the earliest to occur of (i) the
Executive’s death or Permanent Disability, (ii) the Executive’s resignation at
any time with or without Good Reason, or (iii) termination by the Company at any
time with or without Cause.  Except as otherwise provided herein, any
termination of the Executive’s employment by the Company or by the Executive
will be effective as specified in a written notice from the terminating Party to
the other Party; provided, however, if the Executive’s employment with the
Company is terminated during the Agreement Term by the Company without Cause or
by the Executive without Good Reason, the terminating Party must give the other
Party at least thirty (30) days prior written notice.

 

(b)           Termination Due to Death or Permanent Disability.  If the
Executive’s employment is terminated pursuant to Section 6(a)(i) above, then,
through the Executive’s Termination Date, the Executive will be entitled to the
Accrued Benefits, any earned but unpaid Annual Cash Bonus for a completed
calendar year pursuant to Section 3(b) and a payment equal to the Pro-Rata Bonus
(as defined below) paid on the sixty-day anniversary of the Termination Date.

 

(c)           Termination by the Company With Cause or by the Executive Without
Good Reason.  If the Executive’s employment is terminated by the Company with
Cause or if the Executive resigns without Good Reason, then, through the
Executive’s Termination Date, the Executive will be entitled to receive the
Accrued Benefits.

 

(d)           Termination by the Company Without Cause or by the Executive With
Good Reason.  If:

 

(i)          the Executive’s employment with the Company is terminated during
the Agreement Term (A) by the Company without Cause, or (B) by the Executive
with Good Reason; and

 

(ii)         the Executive executes a Release and such Release is not timely
revoked by Executive and becomes legally effective, as provided in Section 6(e);
and

 

(iii)        the Executive continues to comply with the terms of this Agreement
and the Release,

 

then the Executive will be entitled to receive the following:

 

3

--------------------------------------------------------------------------------


 

(A)                               Accrued Benefits.  The Accrued Benefits and
any earned but unpaid Annual Cash Bonus for a completed calendar year pursuant
to Section 3(b);

 

(B)                               Severance Pay.  Payment of an amount equal to
two (2) multiplied by the sum of Executive’s Base Salary (at the rate then in
effect) plus an amount equal to the average of the Annual Cash Bonus amounts
paid in relation to the two years prior to the year in which the Termination
Date occurs, which shall be payable in equal installments on the Company’s
regular payroll dates over a period of twenty-four (24) months following the
Termination Date, subject to Section 6(e);

 

(C)                               Pro-Rata Bonus for Year of Termination. 
Payment of an amount on the sixty day anniversary of the Termination Date equal
to the average of the Annual Cash Bonus amounts paid in relation to the two
years prior to the year in which the Termination Date occurs multiplied by a
fraction, the numerator of which shall equal the number of days during such
calendar year prior to the Termination Date and the denominator of which shall
equal three hundred and sixty-five (365) (such amount the “Pro-Rata Bonus”); and

 

(D)                               Health Care Continuation.  A lump sum cash
payment equal to the “applicable percentage” of the monthly COBRA premium cost
applicable to Executive if Executive (or his dependents) were to elect COBRA
coverage in connection with such termination multiplied by eighteen (18) months,
with such amount to be paid on the sixty-day anniversary of such Termination
Date; for purposes hereof, the “applicable percentage” shall be the percentage
of Executive’s health care premium costs covered by the Company as of the
Termination Date.

 

(e)           Release Requirements.  Notwithstanding the foregoing, the
Executive shall not be entitled to receive any of the payments or benefits
described in Section 6(d) (other than the Accrued Benefits) unless, not later
than sixty (60) days after the Termination Date, the Executive has executed the
Release, and the period during which the Release may be revoked has expired
without the Executive having revoked the Release; provided, however that if the
Executive dies or incurs a Permanent Disability (such that the Executive is
unable to legally execute an enforceable Release) following termination by the
Company without Cause or by the Executive with Good Reason but prior to the date
that such Release becomes effective, the Executive or the Executive’s estate
shall remain eligible to receive such payments without the Release becoming
effective.  None of the payments or benefits described in Section 6(d) (other
than the Accrued Benefits) shall be paid until the Release has been signed and
become effective (other than in the event of death or Permanent Disability as
provided in the previous sentence), and any payments, which would otherwise be
payable during such sixty-day period prior to the date the Release becomes
effective, shall be accumulated and paid to on the first payroll date

 

4

--------------------------------------------------------------------------------


 

following the date the Release becomes effective without interest, or, if such
sixty-day period begins in one calendar year and ends in a second calendar year,
the first payroll date during the second calendar year following the date the
Release becomes effective, as described above.

 

(f)            No Offset or Mitigation.  Except for such monies due and owing
the Company, if Executive’s employment with the Company is terminated for any
reason, the Company will have no right of offset, nor will Executive be under
any duty or obligation to seek or accept alternative or substitute employment at
any time after the effective date of such termination or otherwise mitigate any
amounts payable by the Company to Executive.

 

(g)           No Other Benefits.  Except as set forth in this Section 6, the
Executive will not be entitled to any other Base Salary, severance, compensation
or benefits from the Company following a termination of employment, other than
those previously earned under any of the Company’s retirement plans or expressly
required under applicable law.  For the avoidance of doubt, Executive’s rights
upon termination of employment under any outstanding LTIP grants will be
determined exclusively by the terms of the LTIP and any award agreements.

 

7.             Confidential Information.

 

(a)           The Executive recognizes and acknowledges that the continued
success of the Company and its Affiliates depends upon the use and protection of
a large body of confidential and proprietary information and that the Executive
will have access to the entire universe of the Company’s Confidential
Information (as defined below in Section 7(b)), as well as certain confidential
information of other Persons with which the Company and its Affiliates do
business, and that such information constitutes valuable, special and unique
property of the Company, its Affiliates and such other Persons.

 

(b)           Confidential Information.  For purposes of this Agreement, the
Company’s “Confidential Information” shall include the Company and its
Affiliates’ trade secrets as defined under Illinois law, as well as any other
information or material which is not generally known to the public, and which: 
(a) is generated, collected by or utilized in the operations of the Company or
its Affiliates’ business and relates to the actual or anticipated business,
research or development of the Company, its Affiliates or the Company and its
Affiliates’ actual or prospective Customers; or (b) is suggested by or results
from any task assigned to the Executive by the Company or its Affiliates, or
work performed by the Executive for or on behalf of the Company or its
Affiliates.  Confidential Information shall not be considered generally known to
the public if the Executive or others improperly reveal such information to the
public without the Company or its Affiliates’ express written consent and/or in
violation of an obligation of confidentiality owed to the Company or its
Affiliates.  Confidential Information includes, without limitation, the
information, observations and data obtained by the Executive while employed by
the Company concerning the business or affairs of the Company or its Affiliates,
including information concerning acquisition opportunities in or reasonably
related to the Company or its Affiliates’ business or industry, the identities
of and other information (such as databases) relating to the current, former or
prospective employees, suppliers and Customers of the Company or its Affiliates,
development, transition and transformation plans, methodologies and methods of
doing business, strategic, marketing and expansion plans, financial and business
plans, financial data, pricing information, employee lists and telephone

 

5

--------------------------------------------------------------------------------


 

numbers, locations of sales representatives, new and existing customer or
supplier programs and services, customer terms, customer service and integration
processes, requirements and costs of providing service, support and equipment.

 

(c)           The Executive agrees to use the Company’s Confidential Information
only as necessary and only in connection with the performance of Executive’s
duties hereunder.  The Executive shall not, without the Company’s prior written
permission, directly or indirectly, utilize for any purpose other than for a
legitimate business purpose solely on behalf of the Company or its Affiliates,
or directly or indirectly, disclose outside of the Company or outside of the
Affiliates, any of the Company’s Confidential Information, as long as such
matters remain Confidential Information.  The restrictions set forth in this
paragraph are in addition to and not in lieu of any obligations the Executive
may have by law with respect to the Company’s Confidential Information,
including any obligations the Executive may owe under any applicable trade
secrets statutes or similar state or federal statutes.  This Agreement shall not
prevent the Executive from revealing evidence of criminal wrongdoing to law
enforcement or prohibit the Executive from divulging the Company’s Confidential
Information by order of court or agency of competent jurisdiction.  However, the
Executive shall promptly inform the Company of any such situations and shall
take such reasonable steps to prevent disclosure of the Company’s Confidential
Information until the Company or its relevant Affiliates have been informed of
such requested disclosure and the Company has had an opportunity to respond to
the court or agency.

 

(d)           The Executive understands that the Company and its Affiliates will
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company or its Affiliates to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the Agreement Term and thereafter, and without in any way
limiting the foregoing provisions of this Section 7, the Executive will hold
Third Party Information in the strictest confidence and will not disclose to
anyone (other than personnel and consultants of the Company and its Affiliates
who need to know such information in connection with their work for the Company
or its Affiliates) or use Third Party Information unless expressly authorized by
such third party or by the Board.

 

(e)           During the Agreement Term and thereafter, the Executive will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employers or any other person or entity to whom the Executive
has an obligation of confidentiality, and will not bring onto the premises of
the Company or its Affiliates any unpublished documents or any property
belonging to any former employer or any other person or entity to whom the
Executive has an obligation of confidentiality unless consented to in writing by
the former employer or such other person or entity.  The Executive will use in
the performance of Executive’s duties only information which is (i) generally
known and used by persons with training and experience comparable to the
Executive’s and which is (x) common knowledge in the industry or (y) otherwise
legally in the public domain, (ii) otherwise provided or developed by the
Company or its Affiliates or (iii) in the case of materials, property or
information belonging to any former employer or other person or entity to whom
the Executive has an obligation of confidentiality, approved for such use in
writing by such former employer or other person or entity.

 

6

--------------------------------------------------------------------------------


 

(f)            Nothing in this Section 7 prohibits the Executive from reporting
possible violations of applicable law or regulation to any governmental agency
or entity or making other disclosures that are protected under the whistleblower
provisions of applicable law or regulation.

 

8.             Return of the Company Property.  The Executive acknowledges and
agrees that all notes, records, reports, sketches, plans, unpublished memoranda
or other documents, whether in paper, electronic or other form (and all copies
thereof), held by the Executive concerning any information relating to the
business of the Company or its Affiliates, whether confidential or not, are the
property of the Company and its Affiliates.  The Executive will immediately
deliver to the Company at the termination or expiration of the Agreement Term,
or, if later, at the termination of employment, or at any other time the Company
may request, all equipment, files, property, memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and all electronic, paper or other copies thereof) belonging to the Company or
its Affiliates which includes, but is not limited to, any materials that
contain, embody or relate to the Confidential Information, Work Product or the
business of the Company or its Affiliates, which Executive may then possess or
have under Executive’s control.  The Executive will take any and all actions
reasonably deemed necessary or appropriate by the Company or its Affiliates from
time to time in its sole discretion to ensure the continued confidentiality and
protection of the Confidential Information.  The Executive will notify the
Company and the appropriate Affiliates promptly and in writing of any
circumstances of which the Executive has knowledge relating to any possession or
use of any Confidential Information by any Person other than those authorized by
the terms of this Agreement.

 

9.             Intellectual Property Rights.  The Executive acknowledges and
agrees that all inventions, technology, processes, innovations, ideas,
improvements, developments, methods, designs, analyses, trademarks, service
marks, and other indicia of origin, writings, audiovisual works, concepts,
drawings, reports and all similar, related, or derivative information or works
(whether or not patentable or subject to copyright), including but not limited
to all resulting patent applications, issued patents, copyrights, copyright
applications and registrations, and trademark applications and registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company or
Affiliates’ actual or anticipated Business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive while employed by the Company or an Affiliate (collectively, the “Work
Product”) belong to the Company.  The Executive further acknowledges and agrees
that to the extent relevant, this Agreement constitutes a “work for hire
agreement” under the Copyright Act, and that any copyrightable work (“Creation”)
constitutes a “work made for hire” under the Copyright Act such that the Company
is the copyright owner of the Creation.  To the extent that any portion of the
Creation is held not to be a “work made for hire” under the Copyright Act, the
Executive hereby irrevocably assigns to the Company all right, title and
interest in such Creation.  All other rights to any new Work Product and all
rights to any existing Work Product are also hereby irrevocably conveyed,
assigned and transferred to the Company pursuant to this Agreement.  The
Executive will promptly disclose and deliver such Work Product to the Company
and, at the Company’s expense, perform all actions reasonably requested by the
Company (whether during or after the Agreement Term) to establish, confirm and
protect such ownership (including, without limitation, the execution of

 

7

--------------------------------------------------------------------------------


 

assignments, copyright registrations, consents, licenses, powers of attorney and
other instruments).

 

10.          Non-Compete, Non-Solicitation.

 

(a)           In further consideration of the compensation to be paid to the
Executive hereunder, the Executive acknowledges that in the course of
Executive’s employment with the Company, Executive has, and will continue to,
become familiar with the Company’s Confidential Information, methods of doing
business, business plans and other valuable proprietary information concerning
the Company, its Affiliates, and their Customers and suppliers and that
Executive’s services have been and will be of special, unique and extraordinary
value to the Company and its Affiliates.  The Executive agrees that, during the
Employment Period and continuing for twenty-four (24) months thereafter,
regardless of the reason for the termination of Executive’s employment (the
“Restricted Period”), the Executive will not, directly or indirectly, anywhere
in the Restricted Area:

 

(i)          own, manage, operate, or participate in the ownership, management,
operation, or control of, or be employed by, any entity which is in competition
with the Business of the Company or its Affiliates in which the Executive would
hold a position with responsibilities that are entirely or substantially similar
to any position the Executive held during the last twelve (12) months of the
Executive’s employment with the Company or in which the Executive would have
responsibility for and access to confidential information that is similar to or
relevant to that which the Executive had access to during the last twelve (12)
months of the Executive’s employment with the Company; or provide services to
any person or entity that engages in any business that is similar to, or
competitive with the Company or its Affiliates’ Business if doing so would
require the Executive to use or disclose the Company’s Confidential Information.

 

A business or entity shall be considered “in competition” with the Company or
its Affiliates if it engages in the Business, as defined in this Agreement, in
which the Company or any of its affiliates engages.

 

Nothing herein will prohibit the Executive from being a passive owner of not
more than one percent (1%) of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.

 

(b)           During the Restricted Period, the Executive will not, directly or
indirectly, in any manner:  (i) hire or engage, or recruit, solicit or otherwise
attempt to employ or retain or enter into any business relationship with, any
Person who is or was an employee of or individual consultant who provided
services (directly or indirectly) to the Company or its Affiliates within the
twelve (12) month period immediately preceding the termination of Executive’s
employment, (ii) induce or attempt to induce any person who is or was an
employee of, or individual consultant who provided services (directly or
indirectly) to, the Company or its Affiliates within the twelve (12) month
period immediately preceding the termination of Executive’s employment, to leave
the employ of the Company or the relevant Affiliates, or in any way interfere
with the relationship between the Company, its Affiliates and any of their
employees or individual

 

8

--------------------------------------------------------------------------------


 

consultants, (iii) employ or retain or enter into any business relationship with
any person who was an employee of or individual consultant who provided services
(directly or indirectly) to the Company or its Affiliates within the twelve (12)
month period immediately preceding the termination of Executive’s employment, or
(iv) recommend the hiring of, or provide a reference for any person who was an
employee of or individual consultant who provided services (directly or
indirectly) to the Company or its Affiliates (provided, however that the
Executive may hire former employees and consultants to the Company and its
Affiliates after such former employees or consultants have ceased to be employed
or otherwise engaged by the Company or its Affiliates for a period of at least
twelve (12) months).

 

(c)           During the Restricted Period, the Executive will not, directly or
indirectly:  (i) call on, solicit or service any Customer with the intent of
selling or attempting to sell any service or product similar to, or competitive
with, the services or products sold by the Company or its Affiliates as of the
date of the termination of Executive’s employment, or (ii) in any way interfere
with the relationship between the Company, its Affiliates and any Customer,
supplier, licensee or other business relation (or any prospective Customer,
supplier, licensee or other business relationship) of the Company or its
Affiliates (including, without limitation, by making any negative or disparaging
statements or communications regarding the Company, its Affiliates or any of
their operations, officers, directors or investors).  This non-solicitation
provision applies to those Customers, suppliers, licensees or other business
relationships of the Company with whom the Executive: (1) has had contact or has
solicited at any time in the twelve (12) month period of time preceding the
termination of the Executive’s employment; (2) has supervised the services of
any of the Company’s or Affiliates’ employees who have had any contact with or
have solicited at any time during the twelve (12) month period of time preceding
the termination of Executive’s employment; or (3) has had access to any
Confidential Information about such Customers, suppliers, licensees or other
business relationships at any time during the twelve (12) month period of time
preceding the termination of Executive’s employment.

 

(d)           The Executive acknowledges and agrees that the restrictions
contained in this Section 10 with respect to time, geographical area and scope
of activity are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill and other legitimate business interests of the
Company and its Affiliates.  In particular, the Executive agrees and
acknowledges that the Company is currently engaging in Business and actively
marketing its services and products throughout the Restricted Area, that
Executive’s duties and responsibilities for the Company and/or its Affiliates
are co-extensive with the entire scope of the Company’s Business, that the
Company has spent significant time and effort developing and protecting the
confidentiality of their methods of doing business, technology, Customer lists,
long term Customer relationships and trade secrets and that such methods,
technology, Customer lists, Customer relationships and trade secrets have
significant value.  However, if, at the time of enforcement of this Section 10,
a court holds that the duration, geographical area or scope of activity
restrictions stated herein are unreasonable under circumstances then existing or
impose a greater restraint than is necessary to protect the goodwill and other
business interests of the Company and its Affiliates, the Parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law, in all cases giving effect to the
intent of the parties

 

9

--------------------------------------------------------------------------------


 

that the restrictions contained herein be given effect to the broadest extent
possible.  The existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by the Company of the provisions of
Sections 7, 8, 9 and 10, which Sections will be enforceable notwithstanding the
existence of any breach by the Company.  Notwithstanding the foregoing, the
Executive will not be prohibited from pursuing such claims or causes of action
against the Company (including, but not limited to, a declaratory judgment). 
The Executive consents to the Company notifying any future employer of the
Executive of the Executive’s obligations under Sections 7, 8, 9 and 10 of this
Agreement.

 

11.          Survival.  Any provision which by its nature is intended to survive
and continue in full force in accordance with its terms shall continue
notwithstanding the termination of the Agreement Term.

 

12.          Notices.  Any notice provided for in this Agreement will be in
writing and will be either personally delivered, sent by reputable overnight
courier service, mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to the Executive:

 

Josh Mayer

At such home address which is currently on record with the Company

 

Notices to the Company:

 

Envestnet, Inc.

Attn:  Chief Legal Officer, General Counsel

35 East Wacker Drive, 24th Floor

Chicago, IL 60601

 

with copies to (which will not constitute notice to the Company):

 

Ryan Liebl, Esq.

Mayer Brown LLP

71 South Wacker Driver

Chicago, IL 60606-4637

 

or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 

13.          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any action in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

10

--------------------------------------------------------------------------------


 

14.          Complete Agreement.  This Agreement embodies the complete agreement
and understanding among the Parties and supersedes and preempts any prior
understandings, agreements or representations by or among the Parties, written
or oral, which may have related to the subject matter hereof in any way.

 

15.          Counterparts.  This Agreement may be executed in separate
counterparts (including by facsimile signature pages), each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.

 

16.          No Strict Construction.  The parties hereto jointly participated in
the negotiation and drafting of this Agreement.  The language used in this
Agreement will be deemed to be the language chosen by the Parties hereto to
express their collective mutual intent, this Agreement will be construed as if
drafted jointly by the Parties hereto, and no rule of strict construction will
be applied against any Person.

 

17.          Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Executive, the Company and
their respective heirs, successors and assigns.  The Executive may not assign
Executive’s rights or delegate Executive’s duties or obligations hereunder
without the prior written consent of the Company.  The Company may not assign
its rights and obligations hereunder, without the consent of, or notice to, the
Executive, with the sole exception being a sale to any Person that acquires all
or substantially all of the Company whether stock or assets, in which case such
consent of the Executive is not necessary.

 

18.          Choice of Law; Exclusive Venue.  THIS AGREEMENT, AND ALL ISSUES AND
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF ILLINOIS OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF ILLINOIS.  SUBJECT TO SECTION 19 OF THIS
AGREEMENT, THE PARTIES AGREE THAT ALL LITIGATION ARISING OUT OF OR RELATING TO
SECTIONS 7, 8, 9 OR 10 OF THIS AGREEMENT MUST BE BROUGHT EXCLUSIVELY IN ILLINOIS
(COLLECTIVELY THE “DESIGNATED COURTS”).  EACH PARTY HEREBY CONSENTS AND SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS.  WITH RESPECT TO
LITIGATION UNDER SECTIONS 7, 8, 9 OR 10 OF THIS AGREEMENT, EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL CLAIMS OR DEFENSES OF LACK OF PERSONAL JURISDICTION OR
ANY OTHER JURISDICTION DEFENSE, AND ANY OBJECTION WHICH SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY
DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE,
ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN
AN IMPROPER OR INCONVENIENT FORUM OR VENUE.

 

11

--------------------------------------------------------------------------------


 

19.          Dispute Resolution.  Notwithstanding anything to the contrary, any
and all other disputes, controversies or questions arising under, out of, or
relating to this Agreement (or the breach thereof), or, the Executive’s
employment with the Company or termination thereof, other than those disputes
relating to Sections 7 (Confidential Information), 8 (return of property), 9
(intellectual property) and 10 (covenants of noncompete and nonsolicitation) of
this Agreement, shall be referred for binding arbitration in Chicago, Illinois
to a neutral arbitrator (who is licensed to practice law in any State within the
United States of America) selected by the Executive and the Company and this
shall be the exclusive and sole means for resolving such dispute.  Such
arbitration shall be conducted in accordance with the National Rules for
Resolution of Employment Disputes of the American Arbitration Association.  The
arbitrator shall have the discretion to award reasonable attorneys’ fees, costs
and expenses to the prevailing party.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  This
Section 19 does not apply to any action by the Company to enforce Sections 7, 8,
9 and 10 of this Agreement and does not in any way restrict the Company’s rights
under Section 18 of this Agreement.

 

20.          Mutual Waiver of Jury Trial.  IN THE EVENT OF LITIGATION AS
PERMITTED UNDER SECTION 18 (AND SUBJECT TO SECTION 19) OF THIS AGREEMENT, THE
COMPANY AND THE EXECUTIVE EACH WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, AS PERTAINS TO
A CONTRACT CLAIM, TORT CLAIM OR OTHERWISE UNDER SECTIONS 9, 10 OR 11 OF THIS
AGREEMENT.  THE COMPANY AND THE EXECUTIVE EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF SECTIONS 7, 8, 9 OR 10 OF THIS AGREEMENT.  THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
SECTIONS 7, 8, 9 OR 10 OF THIS AGREEMENT.

 

21.          Section 280G.

 

(a)           In the event that the total amount of payments to be received by
the Executive, pursuant to this Agreement or otherwise, that are contingent upon
a change in ownership or control (within the meaning of Section 280G of the
Code) would, but for this Section 21(a), be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the amount of payments to be
received by the Executive pursuant to this Agreement shall be reduced to the
maximum amount that will cause the total amounts of the payments not to be
subject to the Excise Tax, but only if the amount of such payments, after such
reduction and after payment of all applicable taxes on the reduced amount, is
equal to or greater than the amount of such payments the Executive would
otherwise be entitled to retain without such reduction after the payment of all
applicable taxes, including the Excise Tax.

 

12

--------------------------------------------------------------------------------


 

(b)           The accounting firm engaged by the Company for general audit
purposes shall perform any calculations necessary in connection with this
Section 21.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
accounting firm engaged to make the determinations under this Section 21 shall
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within 15 calendar days after the date on which
Executive’s right to a payment contingent on a change in control is triggered
(if requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company.  If the accounting firm determines that
no Excise Tax is payable with respect to such payments, it shall furnish
Executive and the Company with an opinion reasonably acceptable to Executive
that no Excise Tax will be imposed with respect to such payments.  Any good
faith determinations of the accounting firm made hereunder shall be final,
binding, and conclusive upon Executive and the Company.  If a reduction in
payments or benefits constituting “parachute payments” is required by
Section 21(a), the reduction shall occur in the following order unless Executive
elects in writing a different order (provided, however, that such election shall
be subject to the Company’s approval if made on or after the date on which the
event that triggers the payment occurs and to the extent that such election does
not violate Code Section 409A): reduction of cash payments (in reverse order of
the date on which such cash payments would otherwise be made with the cash
payments that would otherwise be made last being reduced first); cancellation of
accelerated vesting of stock awards; reduction of employee benefits.  In the
event that accelerated vesting of stock awards is to be reduced, such
accelerated vesting shall be cancelled in the reverse order of the grant date of
Executive’s stock awards unless Executive elects in writing a different order
for cancellation.

 

22.          Indemnification.  In addition to any rights to indemnification to
which the Executive is entitled under the Company’s charter and by-laws, to the
extent permitted by applicable law, the Company will indemnify, from the assets
of the Company supplemented by insurance in an amount determined by the Company,
the Executive at all times, during and after the Agreement Term, and, to the
maximum extent permitted by applicable law, shall pay the Executive’s expenses
(including reasonable attorneys’ fees and expenses, which shall be paid in
advance by the Company as incurred, subject to recoupment in accordance with
applicable law) in connection with any threatened or actual action, suit or
proceeding to which the Executive may be made a party, brought by any
shareholder of the Company directly or derivatively or by any third party by
reason of any act or omission or alleged act or omission in relation to any
affairs of the Company or any Affiliate of the Company of the Executive as an
officer, director or employee of the Company or any Affiliate of the Company. 
The Company shall use best efforts to purchase and maintain, at its own expense,
during the Agreement Term and thereafter insurance coverage sufficient in the
reasonable determination of the Board to satisfy any indemnification obligation
of the Company arising under this Section 22.

 

23.          Nondisparagement.  Both during the Agreement Term and thereafter,
the Executive shall not make or publish any statements or comments that
disparage or injure the reputation or goodwill of the Company or any of its
Affiliates, or any of its or their respective officers or directors, or
otherwise make any oral or written statements that a reasonable person would
expect at the time such statement is made to likely have the effect of
diminishing or injuring the reputation or goodwill of the Company, or any of its
Affiliates, or any of its or their respective officers or directors, and the
Company shall not, and shall not permit any of the

 

13

--------------------------------------------------------------------------------


 

members of the Board or senior executives to, make or publish any statements or
comments that disparage or injure the reputation or goodwill of the Executive,
or otherwise make any oral or written statements that a reasonable person would
expect at the time such statement is made to likely have the effect of
diminishing or injuring the reputation or goodwill of the Executive.  Nothing
herein shall prevent the Executive, the Company, or any members of the Board or
senior executives, from providing any information that may be compelled by law.

 

24.          Assistance in Proceedings.  During the Agreement Term and
thereafter, the Executive will cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, the Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into the Executive’s possession, all at times
and on schedules that are reasonably consistent with the Executive’s other
permitted activities and commitments).  In the event the Company requires the
Executive’s cooperation in accordance with this Section 24, the Company will pay
the Executive a reasonable per diem as determined by the Board and reimburse the
Executive for reasonable expenses incurred in connection therewith (including
lodging and meals, upon submission of receipts).

 

25.          Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and the
Executive or pursuant to Section 13, and no course of conduct or course of
dealing or failure or delay by any Party hereto in enforcing or exercising any
of the provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

26.          Section 409A of the Code.

 

(a)           General.  The payments due under this Agreement are intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) or an exemption thereunder and shall be construed and
administered in accordance with Section 409A.  Notwithstanding any other
provision of this Agreement, payments of “nonqualified deferred compensation”
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. To the extent
Section 409A applies, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments of “nonqualified deferred
compensation” to be made under this Agreement by reason of a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Executive on account of non-compliance with
Section 409A.

 

(b)           Specified Employees.  Notwithstanding any other provision of

 

14

--------------------------------------------------------------------------------


 

this Agreement, if at the time of Executive’s termination of employment, he is a
“specified employee”, determined in accordance with Section 409A, any payments
and benefits provided under this Agreement that constitute “nonqualified
deferred compensation” subject to Section 409A that are provided to Executive on
account of his separation from service shall not be paid until the first payroll
date to occur following the six (6)-month anniversary of Executive’s termination
date (“Specified Employee Payment Date”). The aggregate amount of any payments
that would otherwise have been made during such six (6)-month period shall be
paid in a lump sum on the Specified Employee Payment Date, without interest, and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule. If Executive dies during the six (6)-month period,
any delayed payments shall be paid to Executive’s estate in a lump sum upon
Executive’s death.

 

(c)           Reimbursements.  To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any reimbursement of an eligible
expense shall be paid to Executive on or before the last day of the calendar
year following the calendar year in which the expense was incurred; and
(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

27.          Clawback.  If the Company adopts a policy regarding recoupment of
excess compensation applicable to its senior executives generally, including a
policy adopted in compliance with Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, such policy shall control over any
inconsistent provision of the Agreement and shall be binding on the Executive,
and in no event shall the adoption or enforcement of such policy constitute Good
Reason.

 

*    *    *    *    *

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

ENVESTNET INC.

 

 

 

 

 

By:

/s/ Sharon Rosenthal

 

 

 

 

 

Its: CHRO

 

 

 

ENVESTNET ASSET MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Sharon Rosenthal

 

 

 

 

 

Its: CHRO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Josh Mayer

 

 

 

Josh Mayer

 

16

--------------------------------------------------------------------------------


 

APPENDIX I

 

DEFINITIONS

 

“Accrued Benefits” means (a) Base Salary earned through the Termination Date;
(b) a payment representing the Executive’s accrued but unused vacation; and
(c) anything in this Agreement to the contrary notwithstanding, (i) the payment
of any vested, but not forfeited, benefits as of the Termination Date under the
Company’s employee benefit plans payable in accordance with the terms of such
plans and (ii) the availability of such benefit continuation and conversion
rights to which Executive is entitled in accordance with the terms of such
plans.

 

“Affiliates” means any company, directly or indirectly, controlled by,
controlling or under common control with the Company, including, but not limited
to, the Company’s subsidiary entities, parent, partners, joint ventures, and
predecessors, as well as its successors and assigns.

 

“Board” means the Board of Directors of Envestnet.

 

“Business” means (a) the provision of investment advisory, integrated portfolio,
practice management and reporting solutions and services to financial advisors
and institutions; and (b) any other business directly engaged in by the Company
and its Affiliates during period of the Executive’s employment with the Company.

 

“Cause” means (i) the commission of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving
misappropriation, dishonesty, fraud, illegal drug use or breach of fiduciary
duty, (ii) willful failure to perform duties as reasonably directed by the Chief
Executive Officer, (iii) the Executive’s gross negligence or willful misconduct
with respect to the performance of the Executive’s duties hereunder,
(iv) obtaining any personal profit not fully disclosed to and approved by the
Board in connection with any transaction entered into by, or on behalf of, the
Company, or (v) any other material breach of this Agreement or any other
agreement between the Executive and the Company. Except for a failure, breach or
refusal which, by its nature, cannot reasonably be expected to be cured, the
Executive shall have two (2) business days from the delivery of written notice
by the Company within which to cure any acts constituting Cause.  For purposes
of this provision, no act or failure to act on the part of the Executive shall
be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Company.  Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company.

 

“Change in Control” means such term as defined in the Envestnet, Inc. 2010
Long-Term Incentive Plan, or such other LTIP as may be in effect from time to
time.

 

“Change in Control Period” means the period commencing six (6) months prior to
the date of a Change in Control ending on the twenty-four (24) months after the
Change in Control.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

17

--------------------------------------------------------------------------------


 

“Copyright Act” means the United States Copyright Act of 1976, as amended.

 

“Customer” means any Person:

 

(a)           who purchased products or services from the Company or any of its
Affiliates during the twelve (12) month period prior to the Executive’s
Termination Date; or

 

(b)           to whom the Company or any of its Affiliates solicited the sale of
its products or services during the twelve (12) month period prior to the
Executive’s Termination Date.

 

“Good Reason” means, without the Executive’s consent, (i) material diminution in
title, duties, responsibilities or authority of the Executive; (ii) reduction of
Base Salary or employee benefits except for across-the-board changes for
executives at the Executive’s level; (iii) a relocation of the Executive’s
principal place of employment by more than fifty (50) miles, or (iv) material
breach of the Agreement by the Company or any other agreement between the
Company and the Executive; provided, however, that Executive’s voluntary
termination shall be considered Good Reason only if (a) Executive provides
notice to the Company of the act or omission constituting Good Reason within
ninety (90) days of the occurrence of such act or omission; (b) after receiving
such notice, the Company fails to remedy such act or omission within thirty (30)
days of such notice; and (c) Executive resigns within thirty (30) days after the
end of such cure period.

 

“Permanent Disability” means mental, physical or other illness, disease or
injury, which has prevented the Executive from substantially performing
Executive’s duties hereunder for the greater of:  (a) the eligibility waiting
period under the Company’s long term disability Plan, if any, (b) an aggregate
of six (6) months in any twelve (12) month period, or (c) a period of three
(3) consecutive months.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.

 

“Release” means the customary waiver and release agreement generally used by the
Company for executives, as amended from time to time.

 

“Restricted Area” means (a) [throughout the world, but if such area is
determined by judicial action to be too broad, then it means (b) within North
America, but if such area is determined by judicial action to be too broad, then
it means (c)] within the continental United States, but if such area is
determined by judicial action to be too broad, then it means (d) within any
state in which the Company and its Affiliates is engaged in Business.

 

“Termination Date” means the last day of Executive’s employment with the
Company.

 

18

--------------------------------------------------------------------------------